Court of Appeals
                           Sixth Appellate District of Texas

                                      JUDGMENT


In the Interest of P.M.G., a Child                      Appeal from the County Court at Law of
                                                        Bowie County, Texas (Tr. Ct. No.
No. 06-12-00120-CV                                      05D1047-CCL).       Opinion delivered by
                                                        Justice Carter, Chief Justice Morriss and
                                                        Justice Moseley participating.

        As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we remand the case to the trial court to determine the
amount Bruce Garner, Jr., is obligated for medical support arrearage due before July 22, 2011.
In all other respects, we affirm the judgment of the trial court.
        We further order that the appellant pay three-fourths (3/4) and the appellee pay one-
fourth (1/4) of all costs of this appeal.


                                                         RENDERED JULY 16, 2013
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk